PER CURIAM:
Petitioner proceeding under Section 2255, Title 28 U.S.C.A. as amended September 1, 1948, applied to the court of sentence for relief from his conviction and sentence.
Claiming that he was unconstitutionally convicted and sentenced, he alleged, among other things, that the United States Attorney and the Agent for the Federal Bureau of Investigation knowingly and falsely procured and used perjured testimony. These allegations entitled him to be heard, and, if true, to relief.
The District Judge, stating, “None of the grounds stated constitute grounds enumerated in Title 28, Sec. 2255 for the correction of sentence”, denied the petition without a hearing. The invoked section provides:
“Unless the motion and the files and records of the case conclusively show that the prisoner is entitled to no relief, the court shall cause notice thereof to be served upon the United States attorney, grant a prompt hearing thereon, determine the issues and make findings of fact and conclusions of law with respect thereto.”
Without in any manner expressing an opinion on the truth or merits of petitioner’s application, we think the court erred in denying the petition without a hearing and that the order appealed from should be reversed and the cause remanded for further and not inconsistent proceedings as provided in Sec. 2255.
Reversed.